DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of an additive fabrication device including at least one processor configured to determine a position of a build platform relative to a surface by moving the build platform away from the surface, obtaining multiple force measurements, independent claims 1 and 11 when combined with the limitations of determining the position of the build platform relative to the surface based at least in portion on one or more of the force measurements, each force measurement being indicative of a force applied to the build platform during the step of moving the build platform away from the surface also in independent claims 1 and 11 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-17. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Sayo (US 2015/0064298) discloses a stereolithography apparatus includes a supporting frame assembly, a tank supported on the supporting frame assembly, a vertically moving module, and a build platform. The tank has an anchored portion anchored to the supporting frame assembly. The build platform is vertically moved relative to the tank by the vertically moving module. 
Chen et al. (US 2016/0096332) discloses 	a three-dimensional printing apparatus and a printing method thereof are provided. The three-dimensional printing apparatus includes a tank, a movable platform, a light source module, and a controller. The bottom of the tank includes an irradiated area and a non-irradiated area. The movable platform is movably disposed above the tank. The light source module is disposed under the tank and only provides light to the irradiated area to irradiate a liquid-formation material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855